Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 1 of 24




               Exhibit 5
                     Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 2 of 24




Sonoff – Smart Home Devices with eWeLink App and Google Assistant
(See product list at end of chart for models)

Infringement of the ‘867 patent
Claim 1                  Evidence
1. A method of using     The Sonoff smart home device and eWeLink App perform a method of using a
a first electronic       first electronic device to operate a second electronic device in real time, while
device to operate a      the second device is not physically connected to the first device, and is only
second electronic        intermittently local to the first device.
device in real time,
while the second         For example, the eWeLink App running on a Google Assistant-enabled mobile
device is not            device can be used to control a smart home device via voice commands given by
physically connected     a user.
to the first device, and
is only intermittently
local to the first
device, comprising:




                        [1]




                                                                                                             1
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 3 of 24




  Several models of Sonoff smart home devices can be controlled by voice
  commands using a Google Assistant-enabled device (e.g. Android and iOS
  smartphones).




  [1]




                                                                           2
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 4 of 24




  [1]
  Google Assistant comes built-in with Android mobile devices such as
  smartphones and tablets. As well, it can be downloaded to mobile devices, such
  as those running the iOS operating system.




                                                                                   3
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 5 of 24




                                                                        [3
  ]
  The eWeLink App can be downloaded from Google Play.




                                                                  [2]




                                                                             4
                      Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 6 of 24




                          [2]
using a first device to   The eWeLink App running on a Google Assistant-enabled mobile device is a first
(a) obtain visual or      device that (a) obtains auditory information from external to the first device
auditory information      where the information comprises a human-understandable device command
from external to the      directed toward an operation of the second device, (b) manipulates the obtained
first device where the    information, and (c) transmits the manipulated information to a distal computer
information comprises     system.
a human-
understandable            For example, using the eWeLink App and a Google Assistant-enabled mobile
device command            device, a user can give a voice command to control a smart home device. Some
directed toward an        example voice commands are “Hey Google, brighten the bedroom light.”
operation of the
second device, (b)
manipulate the
obtained information,
and (c) transmit the
manipulated
information to a distal
computer system;




                                                                                                            5
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 7 of 24




  [1]
  For example, the Google Assistant-enabled mobile device running the eWeLink
  App receives the voice command, performs sampling and analog to digital
  conversion, and transmits the command in digital form using data networking
  protocols to remote Google Assistant servers.




                                                                                6
                    Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 8 of 24




                       [6]
the distal computer    The Smart We Link Google Action (eWeLink support) enables the distal computer
system operating as a  system to operate as a remote human-to-device command translation service
remote human-to-       provider by using at least a portion of the manipulated information to translate
device command         the human-understandable device command into a formatted device command
translation service    executable by the second device.
provider using at least
a portion of the        For example, the Smart We Link Google Action (eWeLink support) needs to be
manipulated             setup for the smart home device to respond to voice commands. Google Home
information to          needs to be linked to the Sonoff devices, and the Sonoff devices need to be



                                                                                                          7
                    Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 9 of 24




translate the human-    added to the user’s eWeLink account.
understandable
device command into
a formatted device
command executable
by the second device;




                        [9]




                                                                                      8
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 10 of 24




   [9]

   For example, the Smart We Link Google Action (eWeLink support) in conjunction
   with Google Assistant voice control services interprets voice commands and
   translates them into device commands that are executable by the smart home
   device. The Smart We Link Google Action (eWeLink support) works with Google
   Assistant to fulfill user requests spoken in natural language to trigger smart
   home devices to perform operations.




                                                                                    9
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 11 of 24




   [10]




   [5]




                                                                   10
                     Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 12 of 24




                        [6]
transmitting the        The formatted device command is transmitted to the second device.
formatted device
command to the          For example, the formatted device command is transmitted over an Internet
second device; and      connection via data networking protocols (e.g. Internet and Wi-Fi protocols) to
                        the smart home device.




                                                                                                          11
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 13 of 24




   [6]
   For example, the smart home device needs to be connected to the home’s Wi-Fi
   to receive operating commands. For example, the SONOFF DUALR3 Wi-Fi DIY
   Smart Switch has IEEE 802.11 b/g/n/ 2.4 GHz Wi-Fi capability and a Wi-Fi signal
   indicator.




                                                                                     12
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 14 of 24




   [12]
   For example, all of the SONOFF eWeLink smart home devices have Wi-Fi
   connection capability.




                                                                          13
                     Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 15 of 24




                         [1]
the second device        The smart home device executes the formatted device command having
executing the            received the formatted device command from the distal computer system, while
formatted device         the second device is local to the first device.
command having
received the             For example, the smart home device, acting as the second device, performs the
formatted device         voice command formatted as a device command e.g. brightening the lights.
command from the
distal computer
system, while the
second device is local
to the first device.




                                                                                                         14
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 16 of 24




   [1]

   Additionally, for initial setup, Google Home executing on the Google-Assistant-
   enabled mobile device needs to be linked to the eWeLink App and authorized
   with the eWeLink account. During this process, the smart home device and
   mobile device would typically be connected to the same Wi-Fi network, which is
   within an area of about 2500 sq. ft.




                                                                                     15
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 17 of 24




   [1]




                                                                   16
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 18 of 24




                                                                   [1]
   [1]




                                                                         17
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 19 of 24




                                                                   [1]
   [1]




                                                                         18
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 20 of 24




                                                                   [1]




                                                                         19
Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 21 of 24




                                            [1]




                                                                   20
                   Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 22 of 24




                      [8]

Product List [1]

Wi-Fi DIY Smart Switches: SONOFF DUALR3, SONOFF BASICR2, SONOFF RFR2, SONOFF BASICR3, SONOFF
RFR3, SONOFF MINIR2, SONOFF D1 Dimmer, SONOFF 4CHR3/PROR3, SONOFF Micro, SONOFF DUALR2,
SONOFF POWR2, SONOFF iFan03, SONOFF TH10/TH16

Wi-Fi Smart Wall Switches: SONOFF TX, SONOFF 1W100/1W101

Wi-Fi Smart Plugs: SONOFF S26, SONOFF S20, SONOFF S55, SONOFF S31/S31 Lite

Wi-Fi Smart Lighting: SONOFF L1-Lite, SONOFF B02/B05-B, SONOFF B02-F, SONOFF L1, SONOFF
SlampherR2

Wi-Fi Smart Home Security: SONOFF DW2-Wi-Fi, SONOFF GK-200MP2-B


                                                                                           21
                     Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 23 of 24




Software:
eWeLink App

References:

[1] Sonoff - Works Google Assistant
https://sonoff.tech/sonoff-works-google-assistant

[2] Google Play - eWeLink - Smart Home
https://play.google.com/store/apps/details?id=com.coolkit&hl=en_CA&gl=US

[3] Use Google Assistant with Nest products
https://support.google.com/googlenest/answer/9325085?hl=en#zippy=%2Cget-the-google-assistant

[4] Google Assistant – Get things done, hands-free
https://play.google.com/store/apps/details?id=com.google.android.apps.googleassistant&hl=en_CA&gl=US

[5] Overview
https://developers.google.com/assistant/smarthome/overview

[6] Fulfillment and authentication
https://developers.google.com/assistant/smarthome/concepts/fulfillment-authentication

[7] How many Google Nest or Google Wifi points do I need?
 https://support.google.com/googlenest/answer/7182840?hl=en-CA&ref_topic=9831837

[8] Check that your devices are on the same Wi-Fi network
https://support.google.com/googlenest/answer/7360025?hl=en-CA&ref_topic=7196419#zippy=
%2Cspeakers

[9] SONOFF WORK WITH GOOGLE ASSISTANT
https://www.itead.cc/blog/sonoff-work-with-google-home


                                                                                                 22
                     Case 6:21-cv-00449-ADA Document 1-5 Filed 04/30/21 Page 24 of 24




[10] Hey Google – Smart We Link Action
https://assistant.google.com/services/a/uid/000000d47c6c5955?hl=en-US
[11] eWeLink BRINGS YOUR HOME TO LIFE
https://sonoff.tech/ewelink

[12] SONOFF DUALR3
https://sonoff.tech/product/wifi-diy-smart-switches/dualr3




                                                                                        23
